         Case 1:21-mj-00002-GMH Document 1-1 Filed 01/01/21 Page 1 of 1



                                      STATEMENT OF FACTS

        On Thursday, December 31, 2020, at approximately 6:43 p.m., members of the Metropolitan Police
Department (MPD) Seventh District Crime Suppression Team (7D CST) were on patrol in a vehicle when
they observed a vehicle backed in to a handicap parking space in the 3500 Block of 22 nd Street, SE,
Washington, DC. The vehicle had no front tag or handicap placard of any kind. When officers approached
the vehicle to make contact with the sole occupant and driver he started to roll up the heavily tinted drivers
side window, while moving his right arm down and to the right. Officers instructed him to roll down the
window so that they could speak with him.

         While speaking with the person in the drivers seat, later identified as Defendant Brandon
Hargraves, Officer Smith could see a red and black box of ammunition in the drivers side door pocket. The
box read “RIFLE” on it. Officers attempted to open the drivers door but the car was locked. The defendant
attempted to roll up the window, but officers were able to reach in through the window, unlock the door,
and open the door to have the defendant step from the vehicle. Once the defendant was removed from the
vehicle, Officer Jeskie observed the floor plate of a firearm magazine facing up from where it was wedged
between the drivers seat and the center console. Officer Jeskie looked further and could then see the rest
of the firearm between the seat and console. While the defendant was waiting for transport he
spontaneously said “You know how the streets is, man. You can’t drive around naked. Dudes drive up,
pull up to you.”

        The recovered firearm was determined to be a black Taurus PT 809 9mm handgun with a serial
number of T1Y89022. When it was recovered it had sixteen (16) rounds in a seventeen (17) round high
capacity magazine. There are no firearm or ammunition manufacturers in the District of Columbia.
Therefore, the firearm and ammunition in this case would have traveled in interstate commerce.

        A criminal history check of Defendant Hargraves through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Possession of a Firearm During a
Crime of Violence while Armed, Robbery While Armed, and two counts of Attempt to Commit Robbery
in case number 2013 CF3 9223. The defendant was sentenced to sixty (60) months of incarceration for
Possession of a Firearm During a Crime of Violence, thirty-six (36) months for Robbery while Armed
consecutive, and twelve (12) months for the remaining counts. Therefore, the defendant was aware at the
time of his arrest in this case that he had prior convictions for crimes punishable by more than one year.




                                                  _________________________________
                                                  OFFICER ANTHONY SMITH
                                                  METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1st day of January 2021.


                                                           ___________________________________
                                                           G. MICHAEL HARVEY
                                                           U.S. MAGISTRATE JUDGE
